Citation Nr: 1025830	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retro-
patellar pain syndrome of the left knee.

2.  Entitlement to a rating in excess of 20 percent for 
myofascial pain syndrome of the thoracic spine.

3.  Entitlement to service connection for a right elbow 
disability, claimed as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Robert A. Embree, Claim Agent




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to February 
1996.

This appeal to the Board of Veterans' Appeals (Board) arose from 
January, March, and August 2005 rating decisions.

In the January 2005 rating decision, the RO, inter alia, 
continued a 10 percent rating for the Veteran's service-connected 
left knee disability, and granted an increased, 10 percent rating 
for the Veteran's service-connected right knee disability, 
effective August 10, 2004 (the date of the claim for increase).  
In the March 2005 rating decision, the RO continued a 20 percent 
rating for myofascial pain syndrome of the thoracic spine.  Later 
that month, the Veteran filed a notice of disagreement (NOD) with 
the rating assigned for left knee disability.  The RO issued a 
statement of the case in November 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In the August 2005 rating decision, the RO denied service 
connection for right elbow epicondylitis, claimed as secondary to 
the left knee disability.

In his December 2005 substantive appeal, the Veteran said that he 
also disagreed with the ratings assigned for his right knee 
disability and thoracic spine disability and the denial of 
service connection for his right elbow disability.  The RO 
accepted this statement as a NOD with regard to these matters and 
issued a SOC in June 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2006.

In his November 2005 substantive appeal, the Veteran requested a 
Board hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  However, in a letter received in January 2006, the 
Veteran withdrew his request for a Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2009).

In a February 2008 decision, the Board denied the Veteran's 
claims for increased ratings for right and left knee 
disabilities, as well as for service connection for a right elbow 
disability.  The Veteran, in turn, appealed the matters of an 
increased rating for the left knee disability and service 
connection for a right elbow disability to the United States 
Court of Appeals for Veterans Claims (the Court).  In November 
2008, counsel for VA's Secretary and the Veteran's former 
attorney (the parties) filed a Joint Motion for Partial Remand 
with the Court.  By Order dated later that month, the Court 
granted the motion, vacating the Board's decision, in part, and 
remanding the matters to the Board for further proceedings 
consistent with the joint motion.

Also in February 2008, the Board remanded the claim for an 
increased rating for the thoracic spine disability, to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued to deny the claim (as reflected in an 
April 2010 supplemental SOC (SSOC)), and returned the matter to 
the Board for further appellate consideration.  

The record reflects that the Veteran was previously represented 
by the New Hampshire State Veterans Council and a private 
attorney (D.B.).  In April 2010, the Veteran filed a VA Form 21-
22a (Appointment of Individual as Claimant's Representative), in 
favor of Robert A. Embree, an accredited claim agent.  The Board 
recognizes the change in representation.

The Board's decision on the matter of an increased rating for the 
thoracic spine disability is set forth below.  The claims for an 
increased rating for a left knee disability and for service 
connection for a right elbow disability are addressed in the 
remand following the order; these matters are being remanded to 
the RO, via the AMC, for additional development.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board again notes that, in the 
July 2006 substantive appeal, the Veteran appears to raise a 
claim for service connection for nerve damage in the right arm, 
and pain in the neck, shoulder, forearm, and wrist, secondary to 
his service-connected left knee condition.  There is no 
indication in the record that these matters have yet been 
addressed by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the August 2004 claim for increase, the 
Veteran's service-connected thoracic spine disability has been 
manifested by complaints of chronic pain, muscle tightness, and 
limitation of motion; the medical evidence of record has not 
shown forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable or unfavorable ankylosis of the spine, or 
separately ratable neurological manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for myofascial 
pain syndrome of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2004 pre-rating and a May 2009 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim for 
an increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  

The March 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the October 2004 
letter.  Subsequently, the May 2009 letter, along with a March 
2006 letter, provided the Veteran with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Furthermore, the May 2009 
letter, along with the April 2010 SSOC, set forth applicable 
criteria for rating disabilities of the spine.  After issuance of 
the March 2006 and May 2009 letters, and opportunity for the 
Veteran to respond, the April 2010 SSOC reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, his records from the Social 
Security Administration (SSA), private treatment records from 
Androscoggin Valley Hospital and St. Patrick Hospital, and the 
reports of November 2004 and January 2010 VA examinations.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
former representative, former attorney, and current 
representative, on his behalf.  No further RO action on this 
matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran. 38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Historically, the RO granted service connection for myofascial 
pain syndrome of the thoracic spine, and assigned an initial 20 
percent rating on the basis of limitation of motion of the lumbar 
spine. The Veteran filed a claim for a higher rating for thoracic 
spine disability in August 2004.  Effective September 26, 2003, 
lumbosacral strain (DC 5237) and degenerative arthritis of the 
lumbar spine (DC 5242) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a rating of 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for disability of the thoracolumbar spine 
either where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating higher than 
20 percent for the service-connected thoracic spine disability 
are not met.

The Board notes, at the outset, that the Veteran has also been 
diagnosed with mild degenerative changes of the lumbar spine, but 
it is unclear whether this disability is related to service or is 
a natural progression of his service-connected myofascial pain 
syndrome.  Where it is not possible to distinguish the effects of 
a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-conncted 
disability.  See Mittleider v. West,  11 Vet. App. 181 (1998).  
In this case, it is unclear whether it is possible to distinguish 
the effects of lumbar spine degenerative changes from myofascial 
pain syndrome.  In any event, even if all of the Veteran's 
thoracic and lumbar spine symptomatology is attributed to his 
service-connected myofascial pain syndrome, the Board finds that 
a rating higher than 20 percent is not warranted.



The report of the November 2004 VA examination reflects the 
Veteran's complaints of daily back pain, exacerbated by lifting 
or riding on his motorcycle.  He said that he did not take any 
medications for the back pain, but had weekly flare-ups lasting 1 
to 2 days.  On physical examination, his back was symmetrical 
with no redness or tenderness along palpation of the spine.  He 
did have some muscle tightness at the T11-T12 level.  Forward 
flexion of the thoracolumbar column was to 75 degrees of forward 
flexion without pain and to 95 degrees with pain.  Extension was 
to 35 degrees, right and left lateral flexion was to 40 degrees, 
and right and left rotation was to 35 degrees.  An X-ray revealed 
very mild degenerative changes.  In a February 2005 addendum to 
the report of the examination, the examiner diagnosed the Veteran 
with thoracic spine strain with mild degenerative disease.  The 
examiner further opined that the Veteran lost 30 percent of back 
function with repetitive motion.

A March 2005 VA outpatient treatment record reflects the 
Veteran's complaint of severe back pain.  On physical 
examination, it was noted that he wore a back brace and that he 
had bilateral paraspinal tenderness.  The diagnoses were lumbago 
and osteoarthrosis.  In July 2005, he complained of chronic low 
back pain and described a "popping sensation of [his] disc" 
when he bent forward.  He denied any radicular pain or weakness.  
On physical examination, forward flexion to fingertips to 
infrapatellar region, extension to 10 degrees, and lateral 
bending and rotation were decreased due to stiffness.  There was 
no tenderness on palpation or percussion of the lumbosacral spine 
area.  Straight-leg raising was negative bilaterally.  It was 
noted that an April 2005 X-ray showed degenerative changes with 
bony spurring around the disc.  The impression was degenerative 
lumbar disc disease.  

A September 2007 VA outpatient treatment record reflects the 
Veteran's complaints of chronic low back pain, worse in the past 
2 weeks.  He also said that he felt a pop in his back when he 
bent over.  He denied any radiculopathy.  He said he had been 
taking aspirin and occasionally took ibuprofen, but that it did 
not help.  On physical examination, there was positive midline 
spine tenderness in the T12-L1 area with noted muscular spasm on 
either side.  There was no pop, click, or snap noted with flexion 
or extension, but the Veteran was tender with flexion.  

The report of the January 2010 VA examination reflects the 
Veteran's complaints of constant stabbing and sharp pain located 
just above the waistline to just below the waist line.  He denied 
and radiculopathy symptoms and said that he had flare-ups once 
per year lasting 72 hours.  He denied any incapacitating episodes 
during the past 12 months.  He said that the pain was aggravated 
by turning over in bed, bending over, and twisting.  He said that 
he treated his back pain with Flexeril, which he said provided 
some help.  On physical examination, the curvature of the spine 
appeared normal.  There was no evidence of pain on palpation over 
the sciatic nerve, bilaterally, and the musculature was 
symmetrical.  Recorded range of motion was from 20 degrees of 
extension to 60 degrees of forward flexion.  Lateral flexion was 
to 20 degrees, bilaterally, and rotation was also to 20 degrees, 
bilaterally.  Straight leg raises were to 30 degrees bilaterally 
with complaints of pain.  There was objective evidence of muscle 
spasms, guarding of movement and pain throughout the range of 
motion.  There was no clinical evidence of postural 
abnormalities, or fixed deformity (ankylosis).  There was also no 
clinical evidence of additional limited joint function with 
repetitive use due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  An X-ray revealed degenerative lumbar disc 
disease and the examiner's assessment was osteoarthritis of the 
lumbar spine.  

A January 2010 private X-ray report from St. Patrick Hospital 
reflects that the vertebral body height and alignment were 
normal, but there were mild degenerative changes consistent with 
endplate sclerosis and osteophyte formation in the lower thoracic 
and lumbar spine.  Facet hypertrophy was seen at the L5-S1 level.  
There was no fracture or subluxation noted.   The impression was 
mild degenerative changes.

Under the General Rating Formula, to warrant a higher 40 percent 
rating for the thoracolumbar spine, there must be evidence of 
forward flexion to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  For the time period relevant to 
this appeal, forward flexion of the Veteran's thoracolumbar spine 
has been, at worst, to 60 degrees and there has been no evidence 
of any ankylosis of the spine -favorable or unfavorable.  
Therefore, the Board finds that a rating higher than 20 percent 
for the Veteran's service-connected thoracic spine disability is 
not warranted.

The Board emphasizes that there is no basis under the General 
Rating Formula for a higher rating for the thoracic spine 
disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  In 
this regard, the November 2004 VA examiner estimated a 30 percent 
loss in function with repetitive motion.  Based on the results of 
that examination, a 30 percent loss of forward flexion (to 75 
degrees) would result in limitation to 52.5 degrees of forward 
flexion.  Moreover, the January 2010 VA examiner noted that there 
was no additional functional limitation on repetitive motion due 
to pain, weakness, fatigability, and incoordination, and there is 
otherwise no evidence of functional loss in addition to that 
shown objectively.  The Board also points out the language 
preceding the rating criteria under the General Rating Formula 
indicates that the criteria are to be applied with or without 
symptoms such as pain.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected thoracic spine disability.  
However, such would not be the case here.  The Veteran has 
consistently denied any radiculopathy or other neurological 
impairment and there are no objective findings in this regard. 

The Board further notes that, inasmuch as the thoracic spine 
disability under consideration is not shown to involve 
intervertebral disc syndrome (IVDS), the Formula for Rating IVDS 
Based on Inapacitating Episodes is inapplicable in evaluating the 
disability.  See 38 C.F.R. § 4.71a.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point pertinent to the August 2004 claim for 
increase has the disability under consideration been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited to in the June 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Hart (cited above), and that a rating higher than 20 
percent for myofascial pain syndrome of the thoracic spine must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for myofascial pain syndrome of 
the thoracic spine is denied.


REMAND

In light of points raised in the Joint Motion for Partial Remand, 
and review of the claims file, the Board finds that further RO 
action on the matters of increased rating for left knee 
disability and service connection for right elbow disability are 
warranted.

In the joint motion, the parties noted that the Board did not 
address favorable evidence, which reflected instability of the 
Veteran's left knee.  The VA General Counsel has held that a 
claimant who has arthritis (resulting in limited or painful 
motion) and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such separate 
rating must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  In this case, an October 2004 private 
orthopedic record reflects that the Veteran had "gross 
instability" of the left knee.  However, the following month, a 
November 2004 VA examination revealed  no objective signs of 
instability; in this regard, the left knee was negative for 
valgus and varus stretch, McMurray's, Lachman's, and drawer 
tests.  

Given the Veteran's repeated complaints of left knee instability 
and the conflicting medical evidence in this regard, the Board 
finds that further medical examination and opinion would be 
helpful in resolving this claim for an increased rating.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

As regards the right elbow, the Veteran has alleged that he 
injured his right elbow when his left knee gave out and he fell 
on some ice.  In the joint motion, the parties noted that the 
record contained several statements consistent with those 
allegations and pointed out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The record reflects that the Veteran has had complaints of pain, 
numbness and tingling in his right upper extremity.  He has been 
diagnosed with epicondylitis of the right elbow (i.e., tennis 
elbow).  His SSA records include the report of a February 2005 
private X-ray noting irregular cortical lucencies along the 
posterior aspect of the olecranon, which were thought to 
represent anatomic variants, but small nondisplaced cortical 
fractures could not be ruled out.  A December 2005 magnetic 
resonance imagining (MRI) of the right elbow, however, was 
normal.  VA outpatient treatment records reflect a diagnosis of 
ulnar neuropathy in January 2006.  An April 2006 electromyography 
(EMG) and nerve conductions studies (NCS) also noted ulnar 
sensory neuropathy and mild, chronic C-6-7 nerve root impairment.  

In this case, the Veteran has reported an injury and has been 
diagnosed with several disabilities affecting is right upper 
extremity, which may explain his current right elbow complaints.  
As noted above, while the Veteran is competent to describe the 
circumstances surrounding the injury to his right elbow, as a 
layperson, without the appropriate medical training and 
expertise, he is not competent to render a probative (persuasive) 
opinion on the medical relationship between any current elbow 
disability and his service-connected left knee disability.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given the Veteran's reports that he injured his right elbow when 
his left knee gave way causing him to fall, the multiple 
diagnoses related to the right upper extremity and right elbow, 
and the absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 
20 Vet. App. at 81.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of the 
claim for increase and may result in denial of the claim for 
service connection (as the original claim for service connection 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Boston VA 
Medical Center (VAMC) dated through October 2006.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Boston VAMC any outstanding records 
of treatment for the Veteran's left knee and/or right elbow since 
October 2006, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim for increase should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart (cited to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Boston VAMC 
all records of evaluation and/or treatment 
for the Veteran's left knee and/or right 
elbow, since October 2006.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for an increased rating for left 
knee disability and for service connection 
for a right elbow disability, claimed as 
secondary to the left knee disability.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions. 

All indicated tests and studies (to include X- 
rays) should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail.  Each physician should set forth 
all examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Orthopedic Examination - a. Left Knee:  
The examiner should conduct range of motion 
testing of the left knee (expressed in 
degrees), noting the exact measurements for 
flexion and extension, and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion in the 
knee is observed, the examiner should comment 
on the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be performed 
on the knee.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely additional functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional loss 
in terms of additional degrees of limited 
motion.

Based on x-ray results, the examiner should 
expressly indicate whether the Veteran has 
arthritis in his left knee.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the left knee.  If 
instability is present, the examiner should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability is 
slight, moderate or severe.

b.  Right Elbow:  The examiner should clearly 
identify all current orthopedic 
disability(ies) of the right elbow.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability was caused or aggravated by the 
service-connected left knee disability.  In 
rendering the opinion, the examiner should 
consider the Veteran's assertions that he 
injured his right elbow when his left knee 
gave way causing him to fall, along with his 
medical history and current findings.  

Neurological Examination - The examiner 
should clearly identify all current 
neurological disability(ies) of the right 
elbow.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the disability was 
caused or aggravated by the service-connected 
left knee disability.  In rendering the 
opinion, the examiner should consider the 
Veteran's assertions that he injured his right 
elbow when his left knee gave way causing him 
to fall, along with his medical history and 
current findings.  

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims remaining on appeal.   
If the Veteran fails, without good cause, to 
report to the orthopedic examination, in 
adjudicating the claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should each claim in light of all 
pertinent evidence and legal authority (to 
include, with respect to the claim for 
increase, whether staged rating, pursuant to 
Hart (cited to above), is appropriate).  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
any additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


